DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 10/26/2021 has been entered. Claims 23-37 and 39-42 are pending in the Application.

Response to Arguments
Regarding the Double Patenting rejection, Applicant has indicated that they may be willing to file a terminal disclaimer at a later time. Accordingly, the Double Patenting rejection is maintained.

Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot upon a further consideration and a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Puranik US Patent No. 8,917,111, and in view of Xia et al US publication US 20060038586.
Regarding claims 23, 31 and 37, Applicant argues that the cited art Puranik fails to teach the newly amended limitation “the state machine only ever receives configuration data consisting of the configuration data from the PCIe circuitry.” Applicant previously submitted that the configuration controller of Puranik receives configuration data from both port 764 and PCIe link MCAP. However, the newly cited art Xia discloses a FPGA configuration controller having only one dedicated link to receive configuration data (see figure 2 and figure 5, controller 124A having only one dedicated link e.g. through circuitry 124B-G to receive configuration data from interface 109A). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the configuration controller of Puranik to include only one dedicated link to receive configuration data. The motivation for doing so is to simplify the configuration controller thus reducing cost. Also see MPEP § 2144.04 “Omission of an Element and Its Function Is Obvious if the Function of the In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired).
Accordingly, the rejections have been updated to address the newly amended limitations. Please see below for the detailed rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,649,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.
Claim 23 of the instant application is anticipated by the patent’s claim 1 in that claim 1 of the patent contains all the limitations of claim 23 of the instant application. Please see table below for the claim comparison.

Instant Application (16/877,246)
Patent 10,649,944
An integrated circuit, comprising: a memory that stores configuration data to enable a field programmable gate array (FPGA) fabric to be programmed with the configuration data; 
An integrated circuit, comprising: configuration memory that controls circuitry of a field programmable gate array (FPGA) fabric;

a single PCI Express block configured to receive configuration data
a state machine that only ever receives configuration data consisting of the configuration data from the PCIe circuitry exclusively via a dedicated PCIe link from the PCIe circuitry and provides the configuration data to the memory to program the FPGA fabric.
configuration circuitry configured to receive the configuration data from the single PCI Express block and provide the configuration data to the configuration memory; and a dedicated link between the single PCI Express block and the configuration circuitry to transmit the configuration data from the single PCI Express block to the configuration circuitry


Claims 29, 31, 37, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,649,944 in view of Leeds et al US Patent No. 5,760,607.
The claims 29, 31, 37 and 42 of the instant application claimed an FPGA circuitry and state machine on a FPGA device that is identical to the configuration circuitry of the Patent’s claim 1. But, the claims 31 and 37 differ in that they further recite a host processor/device that send FPGA bit stream to the FPGA device. However, it is well-known that a host processor can be used to configure an FPGA device as taught by Leeds (see figure 4, col 1 ln 55-67). Therefore, it would have been obvious to provide a processor to configure the FPGA. The motivation is to provide more control in the configuration process.

Claims 24, 25, 30, 35, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,649,944, further in view of Puranik US Patent No. 8,917,111.
Regarding the dependent claim 24 and 35, the claims further recite the FPGA circuitry is non-operational when programming the FPGA circuitry. However, it is well-known that the FPGA circuitry is only operational after being programmed with configuration data as taught by Puranik (see figure 2, step 208 and 210 shows that the FPGA can only operate the FPGA e.g. the first logic circuit at 210 after the programming of the first logic circuit at 208, thus it is shown that the FPGA is non-operational when it is being programmed). Therefore, it would have been obvious for the FPGA to not operate when programming is not completed to avoid error.
Regarding the dependent claims 25 and 36, the claims further recite the FPGA circuitry receives the configuration data in blocks until entire configuration data is received. However, it is well-known that the FPGA receives configuration data in different configuration data sets as taught by Puranik (see figure 1 steps 102, 106 and 110). Therefore, it would have been obvious to make the FPGA receiving configuration data in blocks to accommodate long configuration data and/or providing partial configuration.
Regarding the dependent claim 30, the claim further recite the state machine correspond to a master device and the memory corresponds to a slave device. However, it is well-known that the configuration controller is in control of the configuration memory in a master-slave as taught by Puranik (see figure 7 and col 5 ln 60-63 shows that the configuration memory 762 is under control of the configuration controller 730 thus construed as a master-slave relationship). Therefore, it would have been obvious to have the master-slave relationship so that the controller can control the memory.

Claims 26-28, 32-34 and 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,649,944, further in view of Tsu et al US patent No. 7,426,597.
Regarding the dependent claims 26-28, 32-34, and 39-41, the claims further recite the PCIe having different numbers of serial lanes. However, it is well-known that the PCIe link is adjustable to have any arbitrary number of lanes as taught by Tsu (see figure 1 and 2, see col 6 ln 30-32, In the PCI Express.TM. specification each point-to-point link between components may have 1, 2, 4, 8, 12, 16, or 32 dual simplex 2.5 Gbps lanes). Therefore, it would have been obvious to have different number of PCIe lanes for receiving configuration data in order to optimize performance and/or power saving.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Puranik US Patent No. 8,917,111, and in view of Xia et al US publication US 20060038586.

Regarding claim 23, Puranik teaches an integrated circuit (see figure 7), comprising: 
a memory that stores configuration data to enable a field programmable gate array (FPGA) fabric to be programmed with the configuration data (configuration memory 762, see col 5 ln 60-61, Configuration controller 730 is configured to program configuration memory 762 according to configuration data); 
PCIe circuit 702, see col 5 ln 63-65, PCIe circuit 702 provides a PCIe data link to an external memory (e.g., containing configuration data)); and 
a state machine that receives the configuration data from the PCIe circuitry exclusively via a dedicated PCIe link from the PCIe circuitry and provides the configuration data to the memory to program the FPGA fabric (configuration controller 730, see col 5 ln 60-63, Configuration controller 730 is configured to program configuration memory 762 according to configuration data received via configuration port 764 or PCIe circuit 702. Also see figure 7 shows a dedicated communication link MCAP between controller 730 and PCIe circuit 702).
But, Puranik fails to teach the state machine only ever receives configuration data from the PCIe circuitry via the dedicated link. In Puranik, the controller 730 also receives configuration data from port 764.
However, Xia teaches a FPGA configuration controller having only one dedicated link to receive configuration data (see figure 2 and figure 5, controller 124A having only one dedicated link e.g. through circuitry 124B-G to receive configuration data from interface 109A).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the configuration controller of Puranik to include only one dedicated link to receive configuration data.
The motivation for doing so is to simplify the configuration controller thus reducing cost. Also see MPEP § 2144.04 “Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired.” See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired).

see figure 2, step 208 and 210 shows that the FPGA can only operate the FPGA e.g. the first logic circuit at 210 after the programming of the first logic circuit at 208, thus it is shown that the FPGA is non-operational when it is being programmed).

Regarding claim 25, Puranik further teaches the PCIe circuitry receives the configuration data in blocks until entire configuration data is received (see figure 1 steps 102, 106 and 110 shows that configuration data is received in different configuration data sets).

Regarding claim 30, Puranik further teaches the memory corresponds to a slave device controlled by the state machine (see figure 7 and col 5 ln 60-63 shows that the configuration memory 762 is under control of the configuration controller 730).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Puranik and Xia as applied to claims above, and further in view of Tsu et al US patent No. 7,426,597.

Regarding claim 26, the combination of Puranik and Xia teaches all the features with respect to claim 23 as outlined above.
But, the combination of Puranik and Xia fails to teach the PCIe circuitry comprises a number of high speed serial lanes less than sixteen.
However, Tsu teaches an adaptive link width control system that adjust number of data lanes up or down based on operating states of the system for a PCI-Express link that comprise less than sixteen high speed lanes (see figure 1 and 2, see col 6 ln 30-32, In the PCI Express.TM. specification each point-to-point link between components may have 1, 2, 4, 8, 12, 16, or 32 dual simplex 2.5 Gbps lanes).

The motivation for doing so is to optimize the number of data lanes resulting in either power saving and/or improve communication performance.

Regarding claim 27, Tsu further teaches the PCIe circuitry comprises less than sixteen high speed serial lanes for receiving the configuration data (see figure 1 and 2, see col 6 ln 30-32, In the PCI Express.TM. specification each point-to-point link between components may have 1, 2, 4, 8, 12, 16, or 32 dual simplex 2.5 Gbps lanes).

Regarding claim 28, Tsu further teaches the PCIe circuitry comprises one serial lane, two serial lanes, or four serial lanes for receiving the configuration data (see figure 1 and 2, see col 6 ln 30-32, In the PCI Express.TM. specification each point-to-point link between components may have 1, 2, 4, 8, 12, 16, or 32 dual simplex 2.5 Gbps lanes).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Puranik and Xia as applied to claims above, and further in view of Leeds et al US Patent No. 5,760,607.

Regarding claim 29, the combination of Puranik and Xia teaches all the features with respect to claim 23 as outlined above.
But, the combination of Puranik and Xia fails to teach the PCIe circuitry receives the configuration data from a master host device.
see figure 4, Microprocessor 20 e.g. a master host device, col 1 ln 55-67, Microprocessor 20 retrieves configuration data via data bus 23, and passes that configuration data to FPGA 24 via a serial data line 25… When FPGA 24 is programmed in this manner, it is in the slave serial mode).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the FPGA programming system of Puranik and further incorporate a master device for sending the configuration data to the FPGA device.
The motivation for doing so is to provide more control in the configuration process.

Claims 31, 35-37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Puranik US Patent No. 8,917,111 in view of Leeds et al US Patent No. 5,760,607 and in view of Xia et al US publication US 20060038586.

Regarding claim 31, Puranik teaches a system (see figure 7), comprising: FPGA circuitry on an FPGA (configuration controller 730) that receives a FPGA configuration bitstream data via a dedicated PCIe link over a PCIe interface using a serial controller of the FPGA circuitry (PCIe circuit 702, see col 5 ln 60-65, Configuration controller 730 is configured to program configuration memory 762 according to configuration data received via configuration port 764 or PCIe circuit 702… PCIe circuit 702 provides a PCIe data link to an external memory (e.g., containing configuration data), also see figure 7 shows a dedicated communication link MCAP between controller 730 and PCIe circuit 702); 
loads the FPGA configuration bitstream data on the FPGA (see figure 2, step 208, Programmable resources are configured using the second set of configuration data at block 208); and 
see figure 2, step 210, The first logic circuit and slave PCIe are operated at block 210).
But, Puranik fails to teach a host processor that transmits field programmable gate array (FPGA) configuration bitstream data.
However, Leeds teaches a host processor for sending FPGA configuration data to a FPGA slave device (see figure 4, Microprocessor 20 e.g. a master host device, col 1 ln 55-67, Microprocessor 20 retrieves configuration data via data bus 23, and passes that configuration data to FPGA 24 via a serial data line 25… When FPGA 24 is programmed in this manner, it is in the slave serial mode).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the FPGA programming system of Puranik and further incorporate a master device for sending the configuration data to the FPGA device.
The motivation for doing so is to provide more control in the configuration process.
The combination of Puranik and Leeds fails to teach the FPGA circuitry only ever receives configuration bitstream data from the PCIe circuitry via the dedicated link. In Puranik, the controller 730 also receives configuration data from port 764.
However, Xia teaches a FPGA configuration controller having only one dedicated link to receive configuration data (see figure 2 and figure 5, controller 124A having only one dedicated link e.g. through circuitry 124B-G to receive configuration data from interface 109A).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the configuration controller of Puranik to include only one dedicated link to receive configuration data.
The motivation for doing so is to simplify the configuration controller thus reducing cost. Also see MPEP § 2144.04 “Omission of an Element and Its Function Is Obvious if the Function of the Element In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired).


Regarding claim 35, Puranik further teaches the FPGA circuitry is non-operationalApplication No. 16/872,246 Preliminary Amendment and Response toNotice to File Missing Parts mailed May 20, 2020Page 4when programming the FPGA circuitry (see figure 2, step 208 and 210 shows that the FPGA can only operate the FPGA e.g. the first logic circuit at 210 after the programming of the first logic circuit at 208, thus it is shown that the FPGA is non-operational when it is being programmed).

Regarding claim 36, Puranik further teaches the PCIe receives the FPGA configuration bitstream data in blocks until entire configuration data is received (see figure 1 steps 102, 106 and 110 shows that configuration data is received in different configuration data sets).

Regarding claim 37, Puranik teaches a system (see figure 7), comprising: a master state machine on the FPGA device (configuration controller 730) that: 
receives the FPGA bitstream data from a slave serial circuit (PCIe circuit 702, see col 9 ln 35-44, a master or slave PCIe data link may be implemented using the PCIe circuit 702) via a dedicated PCIe link, wherein the slave serial circuit that exclusively receives the FPGA bitstream data over PCIe using one or more serial lanes (see col 5 ln 60-65, Configuration controller 730 is configured to program configuration memory 762 according to configuration data received via configuration port 764 or PCIe circuit 702, also see figure 7 shows a dedicated communication link MCAP between controller 730 and PCIe circuit 702, further see col 8 table 2, MCAP Mode: When asserted, MCAP interface is enabled. All external FPGA programming ports excluding JTAG, will be disabled except MCAP e.g. when MCAP interface is used, other configuration port such as 764 is disabled, thus configuration data is exclusively receives via MCAP from the PCIe circuit 702); and 
sends the FPGA bitstream to a memory of the system to program FPGA logic fabric of the slave FPGA device (see col 5 ln 60-65, Configuration controller 730 is configured to program configuration memory 762 according to configuration data received via configuration port 764 or PCIe circuit 702).
But, Puranik fails to teach a master host device that sends field programmable gate array (FPGA) bitstream data to configure a slave FPGA device.
However, Leeds teaches a master host device for sending FPGA configuration data to a FPGA slave device (see figure 4, Microprocessor 20 e.g. a master host device, col 1 ln 55-67, Microprocessor 20 retrieves configuration data via data bus 23, and passes that configuration data to FPGA 24 via a serial data line 25… When FPGA 24 is programmed in this manner, it is in the slave serial mode).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the FPGA programming system of Puranik and further incorporate a master device for sending the configuration data to the FPGA device.
The motivation for doing so is to provide more control in the configuration process.
But, the combination of Puranik and Leeds fails to teach the state machine only ever receives FPGA bit stream data from the PCIe circuitry via the dedicated link. In Puranik, the controller 730 also receives configuration data from port 764.
However, Xia teaches a FPGA configuration controller having only one dedicated link to receive configuration data (see figure 2 and figure 5, controller 124A having only one dedicated link e.g. through circuitry 124B-G to receive configuration data from interface 109A).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the configuration controller of Puranik to include only one dedicated link to receive configuration data.
In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired).

Regarding claim 42, Leeds further teaches the bus receives the FPGA bitstream from a master host device (see figure 4 shows serial data line 25 receiving the configuration data from microprocessor 20).

Claims 32-34 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Puranik, Leeds and Xia as applied to claims above, and further in view of Tsu et al US patent No. 7,426,597.

Regarding claims 32, the combination of Puranik, Leeds and Xia teaches all the features with respect to claim 23 as outlined above.
But, the combination of Puranik, Leeds and Xia fails to teach the PCIe interface comprises a number of high speed serial lanes between one and sixteen.
However, Tsu teaches an adaptive link width control system that adjust number of data lanes up or down based on operating states of the system for a PCI-Express link that is between one and sixteen high speed lanes (see figure 1 and 2, see col 6 ln 30-32, In the PCI Express.TM. specification each point-to-point link between components may have 1, 2, 4, 8, 12, 16, or 32 dual simplex 2.5 Gbps lanes).

The motivation for doing so is to optimize the number of data lanes resulting in either power saving and/or improve communication performance.

Regarding claim 33, Tsu further teaches the PCIe interface comprises less than sixteen high speed serial lanes for receiving the configuration bitstream data (see figure 1 and 2, see col 6 ln 30-32, In the PCI Express.TM. specification each point-to-point link between components may have 1, 2, 4, 8, 12, 16, or 32 dual simplex 2.5 Gbps lanes).

Regarding claim 34, Tsu further teaches the PCIe interface comprises one serial lane, two serial lanes, or four serial lanes for receiving the configuration bitstream data (see figure 1 and 2, see col 6 ln 30-32, In the PCI Express.TM. specification each point-to-point link between components may have 1, 2, 4, 8, 12, 16, or 32 dual simplex 2.5 Gbps lanes).

Regarding claims 39-41, please refer to the rejection of claims 32-34 since the claimed subject matter is substantially similar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHONG H DANG/Examiner, Art Unit 2184